* Corpus Juris-Cyc. References: Criminal Law, 16 C.J., p. 373, n. 8.
These defendants were convicted of an assault and battery upon an officer of the law, in the circuit court of the First district of Jones county. From the conviction and sentence of the court they appeal here.
Our record here discloses that only the affidavit of the justice of the peace court, the warrant issued, and the appeal bond were filed with the circuit clerk prior to the time of the trial in the court below. The record here does not disclose any judgment of the justice of the peace, or any certificate or transcript, such as is required by sections 64 and 71, Hemingway's Code (sections 84 and 89, Code of 1906).
This case is ruled by the cases of Borders v. State,138 Miss. 788, 104 So. 145; Young v. State, 140 Miss. 165,105 So. 461; Rodgers v. City of Hattiesburg, 99 Miss. 639, 55 So. 481, and many other cases therein cited.
There was no jurisdiction in the circuit court, because of the failure of the justice of the peace to send up a certified copy of the judgment and transcript, as required by the sections of the Code quoted above. The attorney-general so concedes.
Reversed and remanded.